FILED
                             NOT FOR PUBLICATION                           MAR 10 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OLGA MARINA PAZ,                                  No. 09-70320

               Petitioner,                        Agency No. A074-803-256

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Olga Marina Paz, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Paz’s motion to reopen on

the ground that she failed to show that personal service of an Order to Show Cause

was insufficient to provide her with notice of her hearing. See 8 C.F.R.

§ 1003.23(b)(4)(iii)(A)(2). Oral notice was not required by the statute, see

8 U.S.C. § 1252b(a) (1994), and Paz’s contention that she was prejudiced by the

lack of oral notice under former 8 C.F.R. § 242.1(c) is unpersuasive, see Matter of

Hernandez, 21 I. & N. Dec. 224, 226-27 (BIA 1996).

      It follows that Paz has not established a due process violation. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2004) (petitioner must show prejudice to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-70320